DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Girard (US PG pub 2009/0179901).

	Girard shows
A method and system, comprising: 
detecting, by a processing device, an interaction scenario in an instance of an interactive video game, ([0038], “In many applications that involve character animation, especially NPC animation, it is desirable to have character motion for an arbitrary period of time.  This is often the case in video games where a character is constantly moving.”)
wherein the interaction scenario comprises a target animation associated with a game character;  ([0007], “Creating game character motion that is engaging to game players and that appears realistic has proven to be difficult.  Before this can happen, a 
identifying a plurality of transitional animations corresponding to the target animation;  ([0037], “animated character motion editing tools 115 may be used to generate a registration curve between two motion clips.  Once registered to one another, animated character motion editing tools 115 may be used to create a blended animation clip from motion clips.”  The motion clips are transitional animations.  The blended animation clip is the current corresponding target animation.)
assigning, based on a transitional animation metric associated with the game character, a first score to a first transitional animation of the plurality of transitional animations;  assigning, based on the transitional animation metric, a second score to a second transitional animation of the plurality of transitional animations;  ([0039], “the general problem is to determine, for each frame of the rendered animation clip, the correct blending weight coefficients needed to steer a character toward a desired goal location.”  The blending weight coefficient is the first score for the first of the each frame and the next would be the second score.)
selecting, based on comparing the first score to the second score, the first transitional animation;  and blending the first transitional animation into the target animation. ([0040], “The goal space may include samples of possible future locations of the character object based on different starting frames in the motion space and on different starting blending weights.  A motion space may be parameterized as a function 
 
causing the transitional animation blended into the target animation to be performed by the game character in the instance of the interactive video game. (from above, see paragraphs [0007] and [0038])
 
	wherein the transitional animation metric reflects a type of movement by the game character. ([0041] shows the frames continuously varied by means of blend weights while the character is pursuing a goal position.  “This allows transitions from one form of motion to another (e.g., from walking to jogging to running) to be rendered as well as blending the types of motions in the behavioral motion space.”)
 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Girard (US PG pub 2009/0179901) in view of Challinor et al. (US patent 9,358,456).
Girard shows all of the limitations of the claims except for specifying trimming the transitional animation to delete a set of frames from a first specified point of the transitional animation to a second specified point of the transitional animation.

Challinor et al. teaches, column 17, lines 36-58, and figure 4, in providing an animation for an easier motion challenge, elements from an expert motion challenge are used with some elements deleted or trimmed in order to save time and effort by reusing elements.

Based on the teaching of Challinor et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Girard system to reuse and trim sets of advanced motion clips to produce simpler animations in order to save time and effort by reusing elements.
s 5, 6, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Girard (US PG pub 2009/0179901) in view of Dishno (US patent 9,940,404).
Girard shows all of the limitations of the claims except for specifying that wherein the transitional animation metric reflects a facing angle of the game character and wherein the transitional animation metric reflects a scene position of the game character.
Dishno teaches,
column 22, lines 46-51, “In some embodiments, additional parameters such as view angle may be supplied in the URL to provide the initial facing direction.  The angle may be based on a compass style direction, where straight up may correspond to zero degrees with the angle increasing as the facing direction rotates clockwise.”  The game character facing in a certain angle provides a more pleasant viewing experience.
 	column 25, lines 20-67, The “Avatars and Movable Objects” section discusses the placement and motion of avatars (game characters) and objects within a scene in order to ensure a “natural” appearance.

Based on the teaching of Dishno, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Girard system to specify that wherein the transitional animation metric reflects a facing angle of the game character and wherein the transitional animation metric reflects a scene position of the game character as taught by Dishno in order to provide a more pleasant viewing experience and to ensure a “natural” appearance.
s 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Girard (US PG pub 2009/0179901) in view of Yomdin et al. (US PG pub 2012/0218262).
Girard shows all of the limitations of the claims except for specifying that wherein blending the transitional animation into the target animation is performed based on a blending metric reflecting a ratio of rotational movements and translational movements of the game character.

Yomdin et al. teaches, paragraph [0052], “an animation template rearranger to enable the user to rearrange the template animations for each given the cast type in accordance with actual positions, sizes and proportions of the actors cut out from the base environment, an animation modifier to enable the user to at least modify speed and sharpness of movements by the cast of actors, a local commands processor to enable the user to enter "local" movement commands for the cast of actors where the local commands do not conflict with a general scenario for the animation”  The animation of the actors reflects proportions or ratios by setting rules of proportion that can’t be vilolated in order to ensure a “natural” appearance.

Based on the teaching of Dishno, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Girard system to specify that wherein blending the transitional animation into the target animation is performed based on a blending metric reflecting a ratio of rotational .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,369,469. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain very similar language as the parent claim except they are broader and are worded slightly different.

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to teach “selecting, based on comparing the first score to the second score, the first transitional animation.”  The examiner does not concur.  

From the above rejection, paragraph [0040] was quoted, “a future position of the character in the motion space may be a function of current position of the character, a current frame, a current blending weight, and a goal ending blending weight.”  In this quote, the blended weights are “compared” as part of being in “a function”.  “selecting the first transitional animation” is the animation of the character going from a current position to a future position.  

Applicant asserts that 
“The Office action analogizes Girard’s “blending weight coefficient” to the claimed “first score” and the “second score.” Office action, at 3. However, while the claimed “scores” are associated with respective “transitional animations,” Girard’s “blending weights specify a relative contribution of each motion space to the appearance of the character in an animation frame.” Girard, at ¶0011. Since Girard has no teachings that could be reasonably interpreted as indicating that the “blending weights” are associated with respective transitional animations, the “blending weights” cannot be properly analogized to the claimed “scores.””
The examiner does not concur.  The examiner and applicant are reading paragraph [0011] of Girard very differently.  Perhaps reading a little more context of paragraph [0011] will make the examiner’s view more clear.

It is not only a reasonable interpretation, but it is clear that the ““blending weights” are associated with respective transitional animations and the “blending weights” can be properly analogized to the claimed “scores.”

Applicant asserts that
“Furthermore, even assuming arguendo that the “blending weights” can be properly analogized to the claimed “scores,” Girard would still fall short of disclosing the claimed invention, since Girard has no teachings that could be reasonably interpreted as comparing a first “blending weight” to a second “blending weight,” and thus unavoidably fails to teach or even suggest the claimed selecting, based on comparing the first score to the second score, the first transitional animation.”
The examiner does not concur.  As discussed above, the blended weights are “compared” as part of being in “a function”.  See paragraph [0040].





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A CUFF/Primary Examiner, Art Unit 3715